Case 3:18-cv-00017-NKM-JCH Document 426 Filed 08/13/21 Page 1 of 3 Pageid#: 6742




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION


                                                   )
   BRENNAN M. GILMORE,                             )
                                                   )
                      Plaintiff,                   )
                                                   )
      v.                                               No. 3:18-cv-00017-NKM-JCH
                                                   )
                                                   )
   ALEXANDER E. (ALEX) JONES, et al.,
                                                   )
                      Defendants .                 )
                                                   )
                                                   )


           MOTION OF ANDREW C. MENDRALA TO WITHDRAW AS COUNSEL

           Undersigned counsel hereby moves to withdraw as counsel for Plaintiff Brennan M.

  Gilmore in this matter pursuant to Local General Rule 6(i), due to the fact that undersigned counsel

  will be leaving the law firm of Cohen Milstein Sellers and Toll PLLC shortly. Undersigned

  counsel’s withdrawal as counsel will not adversely affect the interests of the parties, and Plaintiff

  will continue to be represented by the other listed attorneys of record in this matter. Additionally,

  Plaintiff anticipates that D. Sean Trainor, who is a member of the bar of the U.S. District Court for

  the Eastern District of Virginia and a partner at the law firm O’Melveny & Meyers LLP, which

  already represents Plaintiff in the above-captioned matter, will be granted reciprocity to become a

  member of a bar of this Court under Local General Rule 6(c) and will enter his appearance in the

  above-captioned matter on behalf of Plaintiff as soon as that reciprocity is granted.

           WHEREFORE, the undersigned Andrew C. Mendrala respectfully requests that he be

  granted leave to withdraw as counsel for Plaintiff in this matter.
Case 3:18-cv-00017-NKM-JCH Document 426 Filed 08/13/21 Page 2 of 3 Pageid#: 6743




                                        Respectfully submitted,

                                         /s/ Andrew Mendrala
                                        Andrew Mendrala, Virginia Bar No. 82424
                                        Cohen Milstein Sellers & Toll PLLC
                                        1100 New York Avenue NW, Fifth Floor
                                        Washington, D.C. 20005


  Dated: August 13, 2021
Case 3:18-cv-00017-NKM-JCH Document 426 Filed 08/13/21 Page 3 of 3 Pageid#: 6744




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 13th day of August, 2021, a copy of the foregoing Motion of

  Andrew C. Mendrala to Withdraw as Counsel was served on all parties via the Electronic Case

  Filing (ECF) system, and separately sent via electronic mail to Mr. Lee Stranahan, Mr. Derrick

  Wilburn, and Mr. Scott Creighton.


                                                    /s/ Andrew Mendrala
